Citation Nr: 1208198	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-31 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from January 1988 to January 1992.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is required to obtain an adequate examination.

Initially, the Board notes that the RO adjudicated this appeal as a petition to reopen a claim for entitlement to service connection for a back disorder.  The Veteran's initial service connection claim was denied in a December 2005 rating decision.  In July 2006, however, the Veteran submitted a statement and new medical evidence that contained a diagnosis of a back congenital disorder.  Where new and material evidence is received prior to the expiration of the appeal period, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  The Veteran submitted new and material evidence within one year of the rating decision.  See 38 U.S.C.A. § 7105 (West 2002) (noting that a notice of disagreement must be filed within one year of the date of mailing of the rating decision).  Accordingly, the Board has recharacterized this claim as indicated above.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address the appropriate theories of entitlement and must be supported by an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Additionally, service connection may be granted for congenital diseases, but not congenital defects, unless the defect is subject to a superimposed disease or injury.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  Preexisting congenital diseases are aggravated where the disease progressed during service at a greater rate than normally expected according to accepted medical authority.  VAOPGCPREC 67-90, 55 Fed. Reg. 43,253 (1990).  Disease is "any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown."  VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th ed. 1974)).  Defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  VAOPGCPREC 82-90.

Here, a September 2005 VA spine examination was conducted.  The examiner diagnosed degenerative disc disease and facet arthropathy.  An April 2009 VA examination report noted diagnoses of degenerative joint disease and grade 1 spondylolisthesis.  The examiner opined that it was less likely as not that the current low back pain was associated with the single episode of low back pain during service and that the spondylolisthesis was a preexisting condition.  The examiner stated that this condition included an abnormality, which the examiner called both a congenital deformity and a congenital defect.  This opinion does not clearly determine whether the preexisting condition is a congenital defect or congenital disease and does not address whether any preexisting disease was aggravated, whether there is a superimposed disease or injury in addition to any pre-existing congenital defect, or provide a supporting rationale for why the current diagnoses of non-congenital lumbar spine degenerative disc disease, degenerative joint disease, or facet arthropathy would not be related to in-service back pain.  Accordingly, remand is required to obtain these opinions.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and her representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Once any additional records are on file, the RO must provide the Veteran with an orthopedic examination.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide the following opinions:

(1) is the Veteran's spondylolisthesis a congenital disease or defect (noting that a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown, and a defect is defined as structural or inherent abnormalities or conditions which are more or less stationary in nature);

(2) if there is a congenital disease, is it at least as likely as not (a 50 percent or greater probability) that it was aggravated during service (the disease progressed at a greater rate than normally expected according to accepted medical authority);
  
(3) if there is a congenital defect, is it at least as likely as not (a 50 percent or greater probability) that any of the other diagnosed back disabilities is a superimposed disease or injury; and 

(4) is it is at least as likely as not (50 percent or greater probability) that the other diagnosed back disorders, to include degenerative joint disease, degenerative disc disease, and facet arthropathy, are caused or aggravated by the Veteran's military service.  

The examiner must address the incident of back pain during service, the Veteran's lay statements of continuous, but intermittent, back pain after service discharge, and the September 2005 VA medical opinion.  

3.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

